Opinion,
Mr. Justice Clark:
Whether James Fairfield was employed, directly, by the Wyoming Yalley Coal Company, or by William Dennis, who mined coal under a contract with the company, was of course, under all the evidence, a proper question for the jury. If the verdict of the jury was rendered upon a finding that Fair-field was directly in the employment of the company, and not of Dennis, the questions raised upon the assignments of error would be unimportant. But the verdict, under the charge of the court, may have been, and probably was, rendered upon an entirely different theory as to the facts. The charge of the court proceeds mainly upon the assumption that Fairfield was a laborer, employed by Dennis; that there was no contractual relation existing between Fairfield and the company, other than would result from the usage of the company in the payment of laborers when their time was turned in by the miners by whom they were employed; and it must be conceded that the testimony throughout is reasonably consistent with this view of the case.
If the contract of the company was with Dennis to mine coal by the car or other quantity, and Dennis employed Fairfield to assist him, at the rate of $1.50 per day, Fairfield would, in the absence of any usage or agreement of the company to a different effect, have to look to Dennis for payment. But it is alleged that there existed, not a general custom, technically so called, but an arrangement or usage of the company, established for the convenience and benefit of all parties interested, by which the miner, at the end of each month, was to “ turn in ” to the company the amount due to his laborers, and the company should charge the account of the miner, and pay the amount to the laborer himself. Under this general mode of conducting the business, as was said in Plymouth Coal Co. v. Kommiskey, 116 Pa. 365, the “ turning in ” of the laborers’ *406time by the miner was in legal effect an order on the company to pay the amount; and the company, recognizing this mode of settlement between the miner and his men, paid the men as if they had been in the company’s service. The testimony shows that the time was turned in about the first of each month for the month preceding, while the pay-day was on the Saturday occurring nearest to the twentieth of the month. This time was accorded, doubtless, to enable the company to examine the accounts, post their books, and prepare the vouchers for payment.
The plaintiff was paid his wages for the month of October; they were turned in by Dennis on the first of November, and were paid on the next succeeding pay-day. On the second day of December he demanded payment of the company for the month of November, stating that he was “ going to leave.” His time had been turned in, but the pay-day was not until the twentieth, and the company declined to pay. ' What their reasons were it is unnecessary to consider, for, if the company was not obliged to pay in advance of the regular pay-day, that, of itself, was a sufficient reason.
The learned judge of the court below seems to have supposed that, because Fairfield was going to leave, he was not bound by the regulation as to the time of payment. He says : “ The rule is applicable to the parties while the relation lasts of employer and employee. But, if for any reason the relation terminates, and there is a certain amount of money due the employee for wages, then and in that case it becomes immediately payable, and the employee is not obliged to wait two thirds of a month later, if he wishes to remove elsewhere or seek other employment. This, in our judgment, after a careful consideration, is the fair and just exposition of the law on this subject; and, of course, it controls our judgment in this case.” Whether this would be so, if the relation of employer and employee had existed between these parties, it is unnecessary to decide. It must be observed that, upon the theory of the facts upon which we are now considering the case, no such relation existed. The company employed Dennis, and Dennis employed Fairfield. Dennis was not quitting the employment of the company, and certainly Fairfield’s- rights were not in .any sense superior to those of his employer. If the turning in *407of Fairfield’s time was equivalent to an order upon the company to pay the amount, the acceptance of it, under the general usage and understanding, was an undertaking to pay at the regular pay-day, and not sooner. If Fairfield wanted his money sooner, he was obliged to look to his employer, and not to the company.
This method of keeping the accounts of the miners and their men, is in the interest of, and in part at least for the protection of the laborer, He is thus made secure in his wages, and can rely upon a certain day for payment; but, as he has no contractual relation with the company, excepting such as arises under the usage of the company, he has no right to demand payment of his wages before they are due and payable, according to its terms.
The judgment is reversed.